Name: 93/486/Euratom, ECSC, EEC: Commission Decision of 4 August 1993 adjusting the weightings applicable from 1 August 1992 to the renumeration of officials of the European Communities serving in countries outside the Community
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  executive power and public service;  cooperation policy;  monetary economics
 Date Published: 1993-09-09

 Avis juridique important|31993D048693/486/Euratom, ECSC, EEC: Commission Decision of 4 August 1993 adjusting the weightings applicable from 1 August 1992 to the renumeration of officials of the European Communities serving in countries outside the Community Official Journal L 228 , 09/09/1993 P. 0039 - 0040COMMISSION DECISION of 4 August 1993 adjusting the weightings applicable from 1 August 1992 to the renumeration of officials of the European Communities serving in countries outside the Community(93/486/Euratom, ECSC, EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of the Officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (EEC, Euratom, ECSC) No 3761/92 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations Council Regulation (Euratom, ECSC, EEC) No 1419/93 (3) laid down the weightings to be applied from 1 July 1992 to the remuneration of officials serving in countries outside the Community payable in the currency of their country of employment; Whereas, some of these weightings should be adjusted with effect from 1 August 1992 given that the statistics available to the Commission show that in certain countries outside the Community the variation in the cost of living measured on the basis of the weigthing and the corresponding exchange rate has exceeded 5 % since weightings were last laid down, DECIDES: Sole Article With effect from 1 August 1992 the weightings applicable to the remuneration of officials serving in countries outside the Community payable in the currency of their country of employment are adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect. Done at Brussels, 4 August 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 383, 29. 12. 1992, p. 1. (3) OJ No L 140, 11. 6. 1993, p. 1. ANNEX /* Tables: see OJ */